
	
		I
		112th CONGRESS
		2d Session
		H. R. 5970
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2012
			Mr. Walberg (for
			 himself, Mr. Terry,
			 Mr. Goodlatte,
			 Mr. Rokita,
			 Mr. Gowdy, and
			 Mrs. Schmidt) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To prohibit the Secretary of Labor from finalizing a
		  proposed rule relating to the application of the Fair Labor Standards Act of
		  1938 to domestic service employees.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting In-Home Care from
			 Government Intrusion Act.
		2.FindingsCongress finds the following:
			(1)The United States has a growing number of
			 the elderly and individuals with disabilities who depend on companion care to
			 live in their own homes.
			(2)In 1974, Congress
			 amended the Fair Labor Standards Act of 1938 to ensure the elderly and
			 individuals with disabilities have access to affordable companion care by
			 exempting such care from overtime and minimum wage requirements.
			(3)Regulations
			 proposed by the Department of Labor will adversely impact access to companion
			 care for the elderly and individuals with disabilities by increasing the cost
			 of care.
			(4)With the increased
			 cost of companion care brought on by the proposed regulations, many of the
			 elderly and individuals with disabilities will not be able to afford in-home
			 care and instead may be forced to enter institutional care settings.
			(5)The proposed
			 regulations will shift companion care for the elderly and individuals with
			 disabilities to a labor market where caregivers receive insufficient background
			 screening, training, and supervision.
			(6)The proposed
			 regulations will reduce and limit the overall incomes of caregivers and
			 restrict their working hours as employers are forced to control additional
			 costs that cannot be absorbed by the vulnerable clients and taxpayer-funded
			 programs financing companion care.
			(7)The proposed
			 regulations will raise costs for the small businesses that provide companion
			 care by increasing caregiver turnover rates and hiring, training, supervision,
			 and compensation costs.
			(8)In-home care is
			 the mode of care preferred by the elderly and individuals with disabilities in
			 terms of cost, quality of life, and service satisfaction, all of which are
			 jeopardized by the proposed regulations.
			3.Rule relating to
			 domestic service employeesThe
			 Secretary of Labor shall not finalize or enforce the proposed rule entitled
			 Application of the Fair Labor Standards Act to Domestic Service
			 and published in the Federal Register on December 27, 2011 (76 Fed. Reg. 81190)
			 or any substantially similar rule.
		
